Title: To James Madison from John Pope, 30 September 1816
From: Pope, John
To: Madison, James



Dr. Sir
Lexington September 30th. 1816

I beg leave to recommend for the vacancy in the judiciary occasioned by the death of Judge Innis Mr. Silus M. Noel residing near Frankfort.  I am not intimately acquainted with him but have understood that he has been a practising lawyer & for a time a judge.  He is a gentleman of excellent education, good mind & very respectable legal attainments.  His private character is unexceptionable & his general deportment dignified & agreable.  Of his his political veiws I am not well informed but believe him to be a decided republican & a friend to the present administration.  I owe it to candour to state that there are a few very few able experienced lawyers in the state, whom I would prefer to Mr. Noel, but considering his indepence & integrity of character & qualifications I believe in making a selection from those who will be recommended, you cannot make a better or more popular choice than Mr. Noel.  In making these suggestions I beg leave to assure You that I am by no personal or political considerations  Mr Noel is neither a relative nor particular friend of mine.  I shall be gratified if the vacancy is filled by a man neither too weak nor too wicked to be independent & impartial.  Please to accept assurances of my respect & esteem for you.  Yours &c

John Pope

